Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  GECU,


                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-11-00139-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, GECU, asks this Court to issue a writ of mandamus against the Honorable
Linda Y. Chew, Judge of the 327th District Court of El Paso County.  To be entitled to mandamus
relief, a relator must meet two requirements.  First, the relator must show that the trial court clearly
abused its discretion.  In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004).  Second,
the relator must demonstrate that there is no adequate remedy by appeal.  Id. at 136.  Based on the
record before us, we conclude that Relator is not entitled to mandamus relief.  Accordingly, the
petition is denied.  See Tex.R.App.P. 52.8(a).

June 15, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating